Case 3:17-cv-00108-GPC-MDD Document 1020 Filed 03/08/19 PageID.109942 Page 1 of 10




 1   Evan R. Chesler (N.Y. Bar No. 1475722) (pro hac vice)
     echesler@cravath.com
 2   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
 3   New York, NY 10019
     Telephone: (212) 474-1000
 4   Facsimile: (212) 474-3700
 5   David A. Nelson (Ill. Bar No. 6209623) (pro hac vice)
     davenelson@quinnemanuel.com
 6   QUINN EMANUEL URQUHART & SULLIVAN, LLP
     500 West Madison St., Suite 2450
 7   Chicago, Illinois 60661
     Telephone: (312) 705-7400
 8   Facsimile: (312) 705-7401
 9   Karen P. Hewitt (SBN 145309)
     kphewitt@jonesday.com
10   JONES DAY
     4655 Executive Drive, Suite 1500
11   San Diego, California 92121
     Telephone: (858) 314-1200
12   Facsimile: (858) 345-3178
13   [Additional counsel identified on signature page]
14   Attorneys for Defendant and Counterclaim-Plaintiff
     QUALCOMM INCORPORATED
15
16                             UNITED STATES DISTRICT COURT
17                          SOUTHERN DISTRICT OF CALIFORNIA
18
      IN RE: QUALCOMM                      No. 3:17-CV-0108-GPC-MDD
19
      LITIGATION
20                                         QUALCOMM INCORPORATED’S
                                           REPLY IN FURTHER SUPPORT OF
21                                         ITS DAUBERT MOTION NO. 6 TO
22                                         EXCLUDE CERTAIN EXPERT
                                           TESTIMONY OF RÉMY LIBCHABER
23                                         AND STEPHEN WICKER
24
                                           Judge:        Hon. Gonzalo P. Curiel
25                                         Courtroom:    2D
26                                         Date:         March 21, 2019
                                           Time:         1:30 p.m.
27
28
     QC’S REPLY RE: DAUBERT NO. 6                                   CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1020 Filed 03/08/19 PageID.109943 Page 2 of 10




 1                                                TABLE OF CONTENTS
 2                                                                                                                             Page
 3   ARGUMENT ....................................................................................................................... 1
 4   I.       Libchaber Is Not Qualified To Opine on the Technical Issues Upon Which
 5            His Opinion Depends. ................................................................................................ 1
 6   II.      Dr. Wicker Is Unqualified To Opine on Whether a Particular IPR Disclosure
 7            to ETSI Was “Timely”. ............................................................................................. 5
     CONCLUSION .................................................................................................................... 5
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     QC REPLY RE DAUBERT NO. 6                                                                  CASE NO. 3:17-CV-0108-GPC-MDD
                                                                    -i-
Case 3:17-cv-00108-GPC-MDD Document 1020 Filed 03/08/19 PageID.109944 Page 3 of 10




 1          Apple mischaracterizes Prof. Libchaber’s report. Contrary to Apple’s contentions,
 2   Libchaber seeks to opine on when technical changes to ETSI standards were made that
 3   were relevant, as a technical matter, to Qualcomm’s patents in order to calculate
 4   purported delays in Qualcomm’s patent disclosures—an analysis he is unqualified to
 5   perform. Libchaber did not rely on technical analyses of other experts for this part of his
 6   opinion, as Apple claims: (i) Libchaber never mentions any such analyses in his report;
 7   (ii) with one exception, the technical experts do not even perform any such analyses in
 8   their own reports; and (iii) Libchaber conceded at his deposition that he relied solely on
 9   the representation of Apple’s counsel for all technical issues.
10          Dr. Wicker’s opinion that certain patents were not timely disclosed to ETSI should
11   be excluded because it depends on the proper interpretation under French law of the word
12   “timely” in Clause 4.1 of the ETSI IPR Policy, an issue on which he lacks expertise.
13                                          ARGUMENT
14   I.     Libchaber Is Not Qualified To Opine on the Technical Issues Upon Which His
            Opinion Depends.
15
            Apple does not contest that Libchaber is unqualified to conduct a technical analysis
16
     of cellular patents or ETSI technical specifications. (See QC Opening Br. 6-7.) Instead,
17
     Apple claims, on the one hand, that “Professor Libchaber’s analysis did not involve any
18
     technical analysis” (Opp’n 6) and then, on the other hand, that “[w]here technical
19
     analysis was relevant, however, Professor Libchaber relied upon others”. (Opp’n 7.)
20
     Even ignoring the self-contradictory nature of Apple’s brief, it is clear that, either way,
21
     Libchaber’s disclosure opinions must be excluded.
22
            A.     Libchaber’s Disclosure Opinions Require Technical Analysis.
23
            Libchaber’s disclosure opinions are relevant and reliable only to the extent they
24
     rest upon sound technical analyses; if no technical analyses were conducted at all, that
25
     would be an independent basis to exclude those opinions. Libchaber asserts that at
26
     particular ETSI meetings “relevant changes to the standard language were discussed and
27
     adopted” (Ex. 3 (Rebuttal Report) ¶ 120(1)-(23), (25)-(45)), and that, as a result of that
28
     QC REPLY RE DAUBERT NO 6.                                         CASE NO. 3:17-CV-0108-GPC-MDD
                                                   -1-
Case 3:17-cv-00108-GPC-MDD Document 1020 Filed 03/08/19 PageID.109945 Page 4 of 10




 1   discussion and adoption, Qualcomm employees had actual knowledge that certain
 2   Qualcomm patents were potentially essential to the standard as a technical matter (id.
 3   ¶ 120). But to determine which changes to a standard were “relevant”, Libchaber would
 4   have had to review the technical specifications themselves, the changes made at the ETSI
 5   meetings and the claims of the patent, and on that basis determine whether the changes
 6   related to the patented technology. If, as Apple asserts, Libchaber looked only at the date
 7   on which “Qualcomm attended ETSI meetings where revisions to the standard were
 8   being discussed” (Opp’n 9), then, as far as Libchaber knows, any revisions might have
 9   been unrelated to Qualcomm’s patents, and thus could not have triggered the starting
10   point to calculate Qualcomm’s purported delay in disclosing its patents. Without a
11   technical analysis of the changes to the standard, Libchaber has no basis to calculate any
12   supposed disclosure delay, rendering his opinion unreliable. In re Ford Tailgate Litig.,
13   No. 11-CV-02953-RS, 2015 WL 7571772, at *9 (N.D. Cal. Nov. 25, 2015).
14          Conversely, if Libchaber does purport to analyze whether technical changes in
15   ETSI standards related to Qualcomm’s patents, his opinion must be excluded because he
16   is, admittedly, not qualified to conduct such a technical assessment. Apple’s argument
17   that judges, acting as factfinders, have purportedly conducted the same analysis as
18   Libchaber is irrelevant. Judges need not qualify themselves before deciding a case.
19   Experts, by contrast, must be qualified to undertake analyses before presenting them to a
20   jury. Fed. R. Evid. 702. The fact that courts may have undertaken the same analysis as
21   Libchaber has no bearing on whether Libchaber is qualified to testify as an expert. If
22   Libchaber is, instead, attempting to usurp the role of factfinder by examining non-
23   technical and undisputed facts to reach a legal conclusion on “timeliness”, that, too,
24   would be impermissible and a basis for excluding his testimony. Gallardo v. AIG
25   Domestic Claims, Inc., No. 13-56358, 2015 WL 6501082, at *785 (9th Cir. Oct. 28,
26   2015) (excluding expert testimony where “undisputed facts do not require expert
27   analysis” and “the expert provided a bare legal conclusion”).
28          In any event, in the three cases cited by Apple—Apple, Inc. v. Motorola Mobility,
     QC REPLY RE DAUBERT NO 6.                                       CASE NO. 3:17-CV-0108-GPC-MDD
                                                  -2-
Case 3:17-cv-00108-GPC-MDD Document 1020 Filed 03/08/19 PageID.109946 Page 5 of 10




 1   Inc.; Core Wireless; and Huawei—the courts never actually conducted any technical
 2   analysis to determine at which ETSI meeting changes to standards were made that related
 3   to a particular ETSI member’s patents. In Apple, the parties agreed that Motorola had
 4   made technical submissions to ETSI that would make its own patents essential. See, e.g.,
 5   886 F. Supp. 2d 1061, 1070 (W.D. Wis. 2012) (“On July 13–16, 1999 . . . Motorola . . .
 6   proposed including technology covered by the ’599 patent in a portion of ETSI’s
 7   Universal Mobile Telecommunications System standard . . . .”) (emphasis added). In
 8   Core Wireless, the potential essentiality of patented technology proposed by Nokia at an
 9   ETSI meeting “was acknowledged by Nokia’s employees”. Core Wireless Licensing
10   S.A.R.L. v. Apple Inc., 899 F.3d 1356, 1366 (Fed. Cir. 2018). And, in Huawei, the court
11   simply rejected a motion for summary judgment premised on Huawei’s argument that
12   Clause 4.1 requires disclosure only when the ETSI member actually discovers that a
13   patent is essential. Huawei Techs. Co. v. T-Mobile US, Inc., No. 2:16-CV-00052-JRG-
14   RSP, 2017 WL 3954108, at *2-3 (E.D. Tex. Aug. 29, 2017).
15          B.     Libchaber Did Not Rely on Technical Analyses of Other Experts.
16          After arguing that Libchaber’s opinions involved no technical analysis, Apple
17   reverses course, listing various sources of that supposedly non-existent technical analysis,
18   none of which actually was relied on by Libchaber.
19          First, Apple argues that Libchaber relied on technical analyses of other experts.
20   (Opp’n 7.) That is not true. Libchaber admitted at his deposition that, “for every
21   technical elements, I relied on what counsel told me”. (Ex. 7 (Libchaber Dep.) 225:10-
22   226:22, emphasis added.) That testimony should come as no surprise. Libchaber did not
23   cite any expert reports in support of his conclusions concerning when relevant changes to
24   ETSI standards were discussed and adopted. Fed. R. Civ. P. 26(a)(2)(B). He simply did
25   not rely on them; as he testified under oath, he relied on what counsel told him.
26          Second, Apple claims that Libchaber relied on “Qualcomm’s own experts” when a
27   technical analysis was required. (Opp’n 7.) That also is not true. Libchaber referenced
28   Qualcomm’s experts only to determine which ETSI standards Qualcomm now claims
     QC REPLY RE DAUBERT NO 6.                                       CASE NO. 3:17-CV-0108-GPC-MDD
                                                  -3-
Case 3:17-cv-00108-GPC-MDD Document 1020 Filed 03/08/19 PageID.109947 Page 6 of 10




 1   practice its patents. (See Ex. 3 (Rebuttal Report) ¶ 120.) He did not rely on those experts
 2   to determine when particular Qualcomm patents became essential or whether discussions
 3   at ETSI meetings were “relevant” to those patents. (See id. (citing no Qualcomm experts
 4   in support of statements concerning when “relevant changes to the standard language
 5   were discussed and adopted”).)
 6          Third, Apple claims that Libchaber relied on “assumptions that Apple will
 7   establish through its technical experts”. (Opp’n 7.) But that does not work either:
 8   Apple’s other experts do not address when Qualcomm’s patents became essential to ETSI
 9   standards, or whether discussions at ETSI meetings related to Qualcomm’s patents, with
10   the sole exception of Dr. Wicker’s analysis of a single patent. (Ex. 4 (Wicker Opening
11   Report) ¶¶ 829-832.) Those experts, therefore, cannot establish those points at trial, and
12   Libchaber cannot rely on them. Fed. R. Civ. P. 26(a)(2)(B)(1) (expert reports must
13   contain “a complete statement of all opinions the witness will express”).
14          Fourth, Apple claims that Libchaber can rely on assumptions provided by counsel.
15   (Opp’n 7.) But “experts are expected to verify the reliability of the data underlying their
16   conclusions independently instead of simply adopting the representations of an interested
17   party”. Baker v. Firstcom Music, No. LA 16-CV-08931 VAP (JPRx), 2018 WL
18   2676636, at *2 (C.D. Cal. May 8, 2018).1 Libchaber did not—and is not qualified to—
19   verify counsel’s analyses here. This is not a situation in which Libchaber assumed that
20   one party would prevail on a disputed factual issue, or performed an analysis that
21   included assumptions provided by counsel, but rather one in which he incorporated into
22   his report, as his own, a complete technical analysis actually performed in its entirety by
23
       1
24       See also York v. Starbucks Corp., No. CV 08-07919 GAF (PJWx), 2011 WL
     8199987, at *14-16 (C.D. Cal. Nov. 23, 2011) (excluding expert testimony that relied on
25   data from a sample provided by counsel that expert never verified); Sommerfield v. City
     of Chicago, 254 F.R.D. 317, 321 (N.D. Ill. 2008) (expert testimony is excluded if, instead
26   of “merely assum[ing] the accuracy of one version of events”, an expert relies upon
     material prepared by counsel without verifying its accuracy); Lyman v. St. Jude Med.
27   S.C., Inc., 580 F. Supp. 2d 719, 726 (E.D. Wis. 2008) (excluding expert testimony on
     behalf of defendant where expert failed to “independently verif[y] the reliability of the
28   data” concerning plaintiff’s sales that were the basis of his opinion “as opposed to
     accepting [a counsel-prepared summary of that data] at the word of [] counsel”).
     QC REPLY RE DAUBERT NO 6.                                       CASE NO. 3:17-CV-0108-GPC-MDD
                                                  -4-
Case 3:17-cv-00108-GPC-MDD Document 1020 Filed 03/08/19 PageID.109948 Page 7 of 10




 1   Apple’s counsel, without verifying any aspect of it. (Ex. 7 (Libchaber Dep.) 225:10-16;
 2   226:9-16 (“[F]or every technical element[], I relied on what counsel told me.”).
 3   No witness will testify at trial as to the veracity of the technical facts underlying
 4   Libchaber’s opinions, and he cannot simply rely on counsel to provide conclusions on
 5   which his opinion depends without independently validating them.
 6   II.    Dr. Wicker Is Unqualified To Opine on Whether a Particular IPR Disclosure
            to ETSI Was “Timely”.
 7
            Apple does not contest that Dr. Wicker lacks expertise in French contract law or
 8
     regarding ETSI. Rather, Apple asserts that “Dr. Wicker’s testimony has nothing to do
 9
     with French contract law”. (Opp’n 3.) Apple is wrong.
10
            Dr. Wicker opines that Qualcomm did not “timely declare” the ’021 and ’469
11
     patents to ETSI. (Ex. 4 (Wicker Opening Report) ¶ 433 (’021 Patent); ¶¶ 829-32 (’469
12
     Patent).) The timeliness of ETSI disclosures is governed by Clause 4.1 of the ETSI IPR
13
     Policy. (Ex. 1 (ETSI IPR Policy) Clause 4.1.) The ETSI IPR Policy is, in turn, governed
14
     by French law. (Id. Clause 12). Libchaber devotes a subsection of his opening report to
15
     the interpretation of “timely” in Clause 4.1 under French law. (Ex. 2 (Libchaber Opening
16
     Report) ¶¶ 36-41; 49-53).) Dr. Wicker is not qualified to consider how “timely” in
17
     Clause 4.1 should be interpreted under French law, nor did he rely on Libchaber’s
18
     expertise. Dr. Wicker should be precluded from testifying that Qualcomm’s patent
19
     disclosures to ETSI were not “timely”.
20
            Apple argues that Dr. Wicker’s technical analysis comparing the ETSI standards to
21
     Qualcomm’s patents is not an issue of French law. (Opp’n 3-5.) But Dr. Wicker opines
22
     that Qualcomm “did not timely declare” its patents to ETSI, and the meaning of “timely”
23
     is an issue of French law. It is this opinion to which Qualcomm objects.
24
                                           CONCLUSION
25
            For the foregoing reasons, Qualcomm respectfully requests that the Court grant its
26
     motion to exclude certain expert testimony of Rémy Libchaber and Stephen Wicker.
27
28
     QC REPLY RE DAUBERT NO 6.                                          CASE NO. 3:17-CV-0108-GPC-MDD
                                                   -5-
Case 3:17-cv-00108-GPC-MDD Document 1020 Filed 03/08/19 PageID.109949 Page 8 of 10




 1    Dated: March 8, 2019             Respectfully submitted,
 2
 3                                     By    /s/ Evan R. Chesler
                                            Evan R. Chesler
 4
                                       CRAVATH, SWAINE & MOORE LLP
 5                                     Evan R. Chesler (pro hac vice)
                                       (N.Y. Bar No. 1475722)
 6                                     echesler@cravath.com
                                       Keith R. Hummel (pro hac vice)
 7                                     (N.Y. Bar No. 2430668)
                                       khummel@cravath.com
 8                                     Richard J. Stark (pro hac vice)
                                       (N.Y. Bar No. 2472603)
 9                                     rstark@cravath.com
                                       Antony L. Ryan (pro hac vice)
10                                     (N.Y. Bar No. 2784817)
                                       aryan@cravath.com
11                                     Gary A. Bornstein (pro hac vice)
                                       (N.Y. Bar No. 2916815)
12                                     gbornstein@cravath.com
                                       J. Wesley Earnhardt (pro hac vice)
13                                     (N.Y. Bar No. 4331609)
                                       wearnhardt@cravath.com
14                                     Yonatan Even (pro hac vice)
                                       (N.Y. Bar No. 4339651)
15                                     yeven@cravath.com
                                       Vanessa A. Lavely (pro hac vice)
16                                     (N.Y. Bar No. 4867412)
                                       vlavely@cravath.com
17                                     Worldwide Plaza
                                       825 Eighth Avenue
18                                     New York, New York 10019
                                       Telephone: (212) 474-1000
19                                     Facsimile: (212) 474-3700

20
21
22
23
24
25
26
27
28
     QC REPLY RE DAUBERT NO 6.                               CASE NO. 3:17-CV-0108-GPC-MDD
                                            -6-
Case 3:17-cv-00108-GPC-MDD Document 1020 Filed 03/08/19 PageID.109950 Page 9 of 10




 1                                     QUINN EMANUEL URQUHART &
                                       SULLIVAN, LLP
 2                                     David A. Nelson (pro hac vice)
                                       (Ill. Bar No. 6209623)
 3                                     davenelson@quinnemanuel.com
                                       Stephen Swedlow (pro hac vice)
 4                                     (Ill. Bar No. 6234550)
                                       stephenswedlow@quinnemanuel.com
 5                                     500 West Madison St., Suite 2450
                                       Chicago, Illinois 60661
 6                                     Telephone: (312) 705-7400
                                       Facsimile: (312) 705-7401
 7
 8                                     Alexander Rudis (pro hac vice)
                                       (N.Y. Bar No. 4232591)
 9                                     alexanderrudis@quinnemanuel.com
                                       51 Madison Ave., 22nd Floor
10                                     New York, New York 10010
                                       Telephone: (212) 849-7000
11                                     Facsimile: (212) 849-7100
12                                     Sean S. Pak (SBN 219032)
                                       seanpak@quinnemanuel.com
13                                     50 California St., 22nd Floor
                                       San Francisco, California 94111
14                                     Telephone: (415) 875-6600
                                       Facsimile: (415) 875-6700
15
16                                     JONES DAY
                                       Karen P. Hewitt (SBN 145309)
17                                     Randall E. Kay (SBN 149369)
                                       rekay@jonesday.com
18                                     4655 Executive Drive, Suite 1500
                                       San Diego, California 92121
19                                     Telephone: (858) 314-1200
                                       Facsimile: (858) 345-3178
20
                                       Attorneys for Defendant and
21                                     Counterclaim-Plaintiff
                                       QUALCOMM INCORPORATED
22
23
24
25
26
27
28
     QC REPLY RE DAUBERT NO 6.                               CASE NO. 3:17-CV-0108-GPC-MDD
                                           -7-
Case 3:17-cv-00108-GPC-MDD Document 1020 Filed 03/08/19 PageID.109951 Page 10 of
                                      10



 1                               CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of the above and
 3   foregoing document has been served on March 8, 2019, to all counsel of record who are
 4   deemed to have consented to electronic service via the Court’s CM/ECF system per Civil
 5   Local Rule 5.4(d). Any other counsel of record will be served by electronic mail,
 6   facsimile and/or overnight delivery.
 7         I certify under penalty of perjury that the foregoing is true and correct. Executed
 8   on March 8, 2019, at New York, New York.
 9
10                                          By:   /s/ Evan R. Chesler _
                                                  Evan R. Chesler
11                                                echesler@cravath.com
                                                  Attorneys for Defendant and
12                                                Counterclaim-Plaintiff
                                                  QUALCOMM
13                                                INCORPORATED
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     QC REPLY RE DAUBERT NO. 6                                       CASE NO. 3:17-CV-0108-GPC-MDD
